Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 12/21/2021. In virtue of this communication, claims 1-27 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 12/21/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/21/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Prior Arts

1.	Kim et al (US 20120280874), herein after Kim.

Regarding independent claim 1,
Kim discloses a base station antenna (a base station antenna, Fig 1b) comprising:
a first array of radiating elements (a plurality of radiation elements 43, Fig 1b) that is configured to emit first electromagnetic radiation;
a second array of radiating elements (a plurality of radiation elements 47, Fig 1b) that is configured to emit second electromagnetic radiation;
a first backplane (a reflection plate 42, Fig 1b), the first array of radiating elements extending outwardly from an outer surface of the first backplane, and the first backplane being configured to reflect the first electromagnetic radiation outwardly;
a second backplane (a reflection plate 46, Fig 1b), the second array of radiating elements extending outwardly from an outer surface of the second backplane, and the second backplane being configured to reflect the second electromagnetic radiation outwardly, wherein the first and second backplanes are positioned with a mechanical tilt relative to each other such that a direction of the first electromagnetic radiation is different from a direction of the second electromagnetic radiation in an azimuth plane (Fig 5a).
Kim does not teach:
a first plate assembly configured to reflect a first portion of received electromagnetic radiation inwardly while allowing a second portion of the received electromagnetic radiation to pass outwardly through the first plate assembly, the first plate assembly being positioned to form, with the first backplane, a first Fabry-Perot cavity for the first electromagnetic radiation; and
a second plate assembly configured to reflect a first portion of received electromagnetic radiation inwardly while allowing a second portion of the received electromagnetic radiation to pass outwardly through the second plate assembly, the second plate assembly being positioned to form, with the second backplane, a second Fabry-Perot cavity for the second electromagnetic radiation.
       
[AltContent: textbox (Kim (US 20120280874))]       
    PNG
    media_image1.png
    754
    567
    media_image1.png
    Greyscale

[AltContent: textbox (Kim (US 20120280874))]                
    PNG
    media_image2.png
    266
    416
    media_image2.png
    Greyscale


Regarding independent claim 25,
Kim discloses a base station antenna (a base station antenna, Fig 1b) comprising:
a first array of radiating elements (a plurality of radiation elements 43, Fig 1b) that are configured to emit first electromagnetic radiation;
a second array of radiating elements (a plurality of radiation elements 47, Fig 1b)that are configured to emit second electromagnetic radiation;
a first backplane, the first array of radiating elements being disposed on an outer surface of the first backplane;
a second backplane, the second array of radiating elements being disposed on an outer surface of the second backplane, wherein the first and second backplanes are positioned with a mechanical tilt relative to each other such that an emission direction of the first electromagnetic radiation is different from an emission direction of the second electromagnetic radiation in an azimuth plane (Fig 5a).
Kim does not teach:
the first backplane comprising a first conductor plane that is disposed on an inner surface thereof;
the second backplane comprising a second conductor plane that is disposed on an inner surface thereof;
a first plate assembly comprising a first substrate and a plurality of first units that are arranged in an array and disposed on the first substrate, a dimension of the first unit being a sub-wavelength of the first electromagnetic radiation, wherein the first plate assembly is positioned such that the array in which the plurality of first units are arranged receives the first electromagnetic radiation and forms, with the first conductor plane, a first Fabry-Perot cavity for the first electromagnetic radiation; and
a second plate assembly comprising a second substrate and a plurality of second units that are arranged in an array and disposed on the second substrate, a dimension of the second unit being a sub-wavelength of the second electromagnetic radiation, wherein the second plate assembly is positioned such that the array in which the plurality of second units are arranged receives the second electromagnetic radiation and forms, with the second conductor plane, a second Fabry-Perot cavity for the second electromagnetic radiation.

 Regarding independent claim 26,
Kim discloses a base station antenna (a base station antenna, Fig 1b) comprising:
a first array of radiating elements (a plurality of radiation elements 43, Fig 1b) that are configured to emit first electromagnetic radiation;
a second array of radiating elements (a plurality of radiation elements 47, Fig 1b) that are configured to emit second electromagnetic radiation and positioned with a mechanical tilt relative to the first array of radiating elements such that an emission direction of the first electromagnetic radiation is different from an emission direction of the second electromagnetic radiation in an azimuth plane (Fig 5a);
a first reflector (a reflection plate 42, Fig 1b) that is configured to reflect the first electromagnetic radiation outwardly;
a second reflector (a reflection plate 46, Fig 1b) that is configured to reflect the second electromagnetic radiation outwardly.
Kim does not teach:
a first plate assembly that is configured to reflect a first portion of received electromagnetic radiation inwardly while allowing a second portion of the received electromagnetic radiation to pass outwardly through the first plate assembly, the first plate assembly being positioned to form, with the first reflector, a first Fabry-Perot cavity for the first electromagnetic radiation; and
a second plate assembly that is configured to reflect a first portion of received electromagnetic radiation inwardly while allowing a second portion of the received electromagnetic radiation to pass outwardly through the second plate assembly, the second plate assembly being positioned to form, with the second reflector, a second Fabry-Perot cavity for the second electromagnetic radiation.

Regarding independent claim 27,
Kim discloses a base station antenna (a base station antenna, Fig 1b) comprising:
a first array of radiating elements (a plurality of radiation elements 43, Fig 1b) that is configured to emit first electromagnetic radiation;
a second array of radiating elements (a plurality of radiation elements 47, Fig 1b) that is configured to emit second electromagnetic radiation;
a first backplane (a reflection plate 42, Fig 1b), the first array of radiating elements being disposed on an outer surface of the first backplane, and the first backplane being configured to reflect the first electromagnetic radiation outwardly;
a second backplane (a reflection plate 46, Fig 1b), the second array of radiating elements being disposed on an outer surface of the second backplane, and the second backplane being configured to reflect the second electromagnetic radiation outwardly, wherein the first and second backplanes are positioned with a mechanical tilt relative to each other such that a direction of the first electromagnetic radiation is different from a direction of the second electromagnetic radiation in an azimuth plane (Fig 5a).
Kim does not teach:
a first plate assembly that is configured to reflect a first portion of received electromagnetic radiation inwardly while allowing a second portion of the received electromagnetic radiation to pass outwardly through the first plate assembly, the first plate assembly being positioned to form, with the first backplane, a first Fabry-Perot cavity for the first electromagnetic radiation.
2.	Xiao et al (US 20200235489), herein after Xiao.

Regarding independent claim 1,
Xiao discloses a base station antenna (an array antenna system, Fig 5) comprising:
a first array of radiating elements (a plurality of radiation units 11, Fig 5) that is configured to emit first electromagnetic radiation;
a second array of radiating elements (a plurality of radiation units 12, Fig 5) that is configured to emit second electromagnetic radiation;
a first backplane (a ground plane 31, Fig 5), the first array of radiating elements extending outwardly from an outer surface of the first backplane, and the first backplane being configured to reflect the first electromagnetic radiation outwardly;
a second backplane (a ground plane 32, Fig 5), the second array of radiating elements extending outwardly from an outer surface of the second backplane, and the second backplane being configured to reflect the second electromagnetic radiation outwardly;
a first plate assembly (a phase shift circuit 211, Fig 5), the first plate assembly being positioned to form, with the first backplane, a first cavity (a cavity 41, Fig 5) for the first electromagnetic radiation; and
a second plate assembly (a phase shift circuit 212, Fig 5), the second plate assembly being positioned to form, with the second backplane, a second cavity (a cavity 41, Fig 5) for the second electromagnetic radiation.
Xiao does not teach:
the first and second backplanes are positioned with a mechanical tilt relative to each other such that a direction of the first electromagnetic radiation is different from a direction of the second electromagnetic radiation in an azimuth plane;
the first plate assembly configured to reflect a first portion of received electromagnetic radiation inwardly while allowing a second portion of the received electromagnetic radiation to pass outwardly through the first plate assembly, the second plate assembly being positioned to form a first Fabry-Perot cavity; and
the second plate assembly configured to reflect a first portion of received electromagnetic radiation inwardly while allowing a second portion of the received electromagnetic radiation to pass outwardly through the second plate assembly, the second plate assembly being positioned to form a second Fabry-Perot cavity.

[AltContent: arrow][AltContent: textbox (42)][AltContent: arrow][AltContent: textbox (32)][AltContent: arrow][AltContent: textbox (41)][AltContent: arrow][AltContent: textbox (212)][AltContent: arrow][AltContent: textbox (211)][AltContent: arrow][AltContent: textbox (31)][AltContent: arrow][AltContent: arrow][AltContent: textbox (12)][AltContent: arrow][AltContent: textbox (11)][AltContent: textbox (Xiao (US 20200235489))]
    PNG
    media_image3.png
    354
    637
    media_image3.png
    Greyscale

[AltContent: textbox (Xiao (US 20200235489))]
    PNG
    media_image4.png
    274
    698
    media_image4.png
    Greyscale

[AltContent: textbox (Xiao (US 20200235489))]
    PNG
    media_image5.png
    304
    661
    media_image5.png
    Greyscale


Regarding independent claim 25,
Xiao discloses a base station antenna (an array antenna system, Fig 5) comprising:
a first array of radiating elements (a plurality of radiation units 11, Fig 5) that are configured to emit first electromagnetic radiation;
a second array of radiating elements (a plurality of radiation units 12, Fig 5) that are configured to emit second electromagnetic radiation;
a first backplane (a ground plane 31, Fig 5) comprising a first conductor plane (a ground plane 261, Fig 1), the first array of radiating elements being disposed on an outer surface of the first backplane (Fig 5);
a second backplane (a ground plane 32, Fig 5) comprising a second conductor (a ground plane 262, Fig 1) plane, the second array of radiating elements being disposed on an outer surface of the second backplane (Fig 5);
a first plate assembly (a phase shift circuit 211, Fig 5) comprising a first substrate; and
a second plate assembly (a phase shift circuit 212, Fig 5) comprising a second substrate.


Xiao does not teach:
	the first backplane comprising a first conductor plane that is disposed on an inner surface thereof;
the second backplane comprising a second conductor plane that is disposed on an inner surface thereof; wherein the first and second backplanes are positioned with a mechanical tilt relative to each other such that an emission direction of the first electromagnetic radiation is different from an emission direction of the second electromagnetic radiation in an azimuth plane;
the first plate assembly comprising a plurality of first units that are arranged in an array and disposed on the first substrate, a dimension of the first unit being a sub-wavelength of the first electromagnetic radiation, wherein the first plate assembly is positioned such that the array in which the plurality of first units are arranged receives the first electromagnetic radiation and forms, with the first conductor plane, a first Fabry-Perot cavity for the first electromagnetic radiation; and
the second plate assembly comprising a plurality of second units that are arranged in an array and disposed on the second substrate, a dimension of the second unit being a sub-wavelength of the second electromagnetic radiation, wherein the second plate assembly is positioned such that the array in which the plurality of second units are arranged receives the second electromagnetic radiation and forms, with the second conductor plane, a second Fabry-Perot cavity for the second electromagnetic radiation.

Regarding independent claim 26,
Xiao discloses a base station antenna (an array antenna system, Fig 5) comprising:
a first array of radiating elements (a plurality of radiation units 11, Fig 5) that are configured to emit first electromagnetic radiation;
a second array of radiating elements (a plurality of radiation units 12, Fig 5) that are configured to emit second electromagnetic radiation;
a first reflector (a ground plane 31, Fig 5) that is configured to reflect the first electromagnetic radiation outwardly;
a second reflector (a ground plane 32, Fig 5) that is configured to reflect the second electromagnetic radiation outwardly;
a first plate assembly (a phase shift circuit 211, Fig 5), the first plate assembly being positioned to form, with the first reflector, a first cavity (a cavity 41, Fig 5) for the first electromagnetic radiation; and
a second plate assembly (a phase shift circuit 212, Fig 5), the second plate assembly being positioned to form, with the second reflector, a cavity (a cavity 42, Fig 5) for the second electromagnetic radiation.
Xiao does not teach:
the second array of radiating elements positioned with a mechanical tilt relative to the first array of radiating elements such that an emission direction of the first electromagnetic radiation is different from an emission direction of the second electromagnetic radiation in an azimuth plane;
the first plate assembly that is configured to reflect a first portion of received electromagnetic radiation inwardly while allowing a second portion of the received electromagnetic radiation to pass outwardly through the first plate assembly, the first plate assembly being positioned to form, with the first reflector, a first Fabry-Perot cavity; and
the second plate assembly that is configured to reflect a first portion of received electromagnetic radiation inwardly while allowing a second portion of the received electromagnetic radiation to pass outwardly through the second plate assembly, the second plate assembly being positioned to form, with the second reflector, a second Fabry-Perot cavity.

Regarding independent claim 27,
Xiao discloses a base station antenna (an array antenna system, Fig 5) comprising:
a first array of radiating elements (a plurality of radiation units 11, Fig 5) that is configured to emit first electromagnetic radiation;
a second array of radiating elements (a plurality of radiation units 12, Fig 5) that is configured to emit second electromagnetic radiation;
a first backplane (a ground plane 31, Fig 5), the first array of radiating elements being disposed on an outer surface of the first backplane, and the first backplane being configured to reflect the first electromagnetic radiation outwardly; 
a second backplane (a ground plane 32, Fig 5), the second array of radiating elements being disposed on an outer surface of the second backplane, and the second backplane being configured to reflect the second electromagnetic radiation outwardly, wherein the first and second backplanes are positioned with a mechanical tilt relative to each other such that a direction of the first electromagnetic radiation is different from a direction of the second electromagnetic radiation in an azimuth plane; and
a first plate assembly (a phase shift circuit 211, Fig 5) that is configured to reflect a first portion of received electromagnetic radiation inwardly while allowing a second portion of the received electromagnetic radiation to pass outwardly through the first plate assembly, the first plate assembly being positioned to form, with the first backplane, a first Fabry-Perot cavity (a cavity 41, Fig 5) for the first electromagnetic radiation.
Xiao does not teach:
the first and second backplanes are positioned with a mechanical tilt relative to each other such that a direction of the first electromagnetic radiation is different from a direction of the second electromagnetic radiation in an azimuth plane; and
the first plate assembly that is configured to reflect a first portion of received electromagnetic radiation inwardly while allowing a second portion of the received electromagnetic radiation to pass outwardly through the first plate assembly, the first plate assembly being positioned to form, with the first backplane, a first Fabry-Perot cavity.






Allowable Subject Matter
Claims 1-11, 14-18 and 20-27 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.

Regarding claim 1, prior art of record or most closely prior art fails to disclose, “a first plate assembly configured to reflect a first portion of received electromagnetic radiation inwardly while allowing a second portion of the received electromagnetic radiation to pass outwardly through the first plate assembly, the first plate assembly being positioned to form, with the first backplane, a first Fabry-Perot cavity for the first electromagnetic radiation; and a second plate assembly configured to reflect a first portion of received electromagnetic radiation inwardly while allowing a second portion of the received electromagnetic radiation to pass outwardly through the second plate assembly, the second plate assembly being positioned to form, with the second backplane, a second Fabry-Perot cavity for the second electromagnetic radiation”. These features reflect the application’s invention and are not taught by the pertinent prior arts Kim (US 20120280874) and Xiao (US 20200235489). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify pertinent prior arts Kim and Xiao to include features of claim 1.
Dependent claims 2-11, 14-18 and 20-24 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 25, prior art of record or most closely prior art fails to disclose, “the first backplane comprising a first conductor plane that is disposed on an inner surface thereof; the second backplane comprising a second conductor plane that is disposed on an inner surface thereof; a first plate assembly comprising a plurality of first units that are arranged in an array and disposed on the first substrate, a dimension of the first unit being a sub-wavelength of the first electromagnetic radiation, wherein the first plate assembly is positioned such that the array in which the plurality of first units are arranged receives the first electromagnetic radiation and forms, with the first conductor plane, a first Fabry-Perot cavity for the first electromagnetic radiation; and a second plate assembly comprising a plurality of second units that are arranged in an array and disposed on the second substrate, a dimension of the second unit being a sub-wavelength of the second electromagnetic radiation, wherein the second plate assembly is positioned such that the array in which the plurality of second units are arranged receives the second electromagnetic radiation and forms, with the second conductor plane, a second Fabry-Perot cavity for the second electromagnetic radiation”. These features reflect the application’s invention and are not taught by the pertinent prior arts Kim (US 20120280874) and Xiao (US 20200235489). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify pertinent prior arts Kim and Xiao to include features of claim 25.
Regarding claim 26, prior art of record or most closely prior art fails to disclose, “a first plate assembly that is configured to reflect a first portion of received electromagnetic radiation inwardly while allowing a second portion of the received electromagnetic radiation to pass outwardly through the first plate assembly, the first plate assembly being positioned to form, with the first reflector, a first Fabry-Perot cavity for the first electromagnetic radiation; and a second plate assembly that is configured to reflect a first portion of received electromagnetic radiation inwardly while allowing a second portion of the received electromagnetic radiation to pass outwardly through the second plate assembly, the second plate assembly being positioned to form, with the second reflector, a second Fabry-Perot cavity for the second electromagnetic radiation”. These features reflect the application’s invention and are not taught by the pertinent prior arts Kim (US 20120280874) and Xiao (US 20200235489). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify pertinent prior arts Kim and Xiao to include features of claim 26.
Regarding claim 27, prior art of record or most closely prior art fails to disclose, “a first plate assembly that is configured to reflect a first portion of received electromagnetic radiation inwardly while allowing a second portion of the received electromagnetic radiation to pass outwardly through the first plate assembly, the first plate assembly being positioned to form, with the first backplane, a first Fabry-Perot cavity for the first electromagnetic radiation”. These features reflect the application’s invention and are not taught by the pertinent prior arts Kim (US 20120280874) and Xiao (US 20200235489). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify pertinent prior arts Kim and Xiao to include features of claim 27.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845